PD-0734-17
                                                                                                  COURT OF CRIMINAL APPEALS
                                                                                                                 AUSTIN, TEXAS
                                                                                                   Transmitted 10/6/2017 1:38 PM
                                                                                                    Accepted 10/9/2017 10:00 AM
                                                                                                           DEANA WILLIAMSON
                                              NO.	  PD-­‐0734-­‐17	                                                     CLERK
                                                              	  
                                                        IN	  THE	                                  FILED
                                                                                            COURT OF CRIMINAL APPEALS
                                                              	                                   10/9/2017
                                                                                             DEANA WILLIAMSON, CLERK
                        COURT	  OF	  CRIMINAL	  APPEALS	  
                                                         	  
                                                  OF	  TEXAS	  
                                                AUSTIN,	  TEXAS	  
	  
                        EX	  PARTE	  RUSSELL	  BOYD	  RAE,	  
                                                   APPELLANT	  
                                                        	  
                                                       V.	  
                                                        	  
                                            THE	  STATE	  OF	  TEXAS,	  
                                                    APPELLEE	  
	  
                   BRIEF	  FOR	  APPELLANT	  
       ___________________________________________	  
                                            NO.	  06-­‐17-­‐00063-­‐CR	  
                                            COURT	  OF	  APPEALS	  
                                 FOR	  THE	  SIXTH	  DISTRICT	  OF	  TEXAS	  
                                               AT	  TEXARKANA	  
                           On	  appeal	  from	  Cause	  Number	  F14-­‐689-­‐A	  
                   In	  the	  276TH	  District	  Court	  of	  Marion	  County,	  Texas	  
                           Honorable	  Robert	  Rolston,	  Judge	  Presiding	  
	  
	        	     	         	       	          	          Hough-­‐Lewis	  (“Lew”)	  Dunn	  
	        	     	         	       	          	          P.O.	  Box	  2226	  
	        	     	         	       	          	          Longview,	  TX	  75606	  
	        	     	         	       	          	          Tel.	  903-­‐757-­‐6711	  
	        	     	         	       	          	          Fax	  903-­‐757-­‐6712	  
	        	     	         	       	          	          Email:	  dunn@texramp.net	  
	        	     	         	       	          	          Texas	  State	  Bar	  No.	  06244600	  
	        	     	         	       	          	          Attorney	  for	  Appellant	  
                                 IDENTITY	  OF	  PARTIES	  AND	  COUNSEL	  
                                                                 	  
In	  compliance	  with	  Rule	  68.4,	  TEX.	  R.	  APP.	  PROC.,	  following	  are	  the	  identities	  
of	  the	  trial	  court	  judge,	  all	  parties	  to	  the	  judgment	  appealed	  from,	  and	  the	  
names	  and	  addresses	  of	  all	  trial	  and	  appellate	  counsel:	  
	  
Parties	  
	  
Russell	  Boyd	  Rae,	  Appellant	  
	  
The	  State	  of	  Texas,	  Appellee	  
	  
Trial	  Court	  Judge	  
	  
Hon.	  Robert	  Rolston	  	  
Presiding	  Judge,	  276th	  District	  Court	  
Marion	  County,	  Texas	  
	  
Trial	  and	  Appellate	  Counsel	  
	  
William	  K.	  Gleason,	  Attorney	  at	  Law	  
P.O.	  Box	  888	  
Jefferson,	  TX	  75657	  
Counsel	  for	  Appellant	  at	  trial	  
	  
James	  R.	  (“Rick”)	  Hagan,	  Attorney	  at	  Law	  
P.	  O.	  Box	  3347	  
Longview,	  TX	  75606	  
Counsel	  for	  Appellant	  in	  Probation	  Revocation	  and	  Habeas	  at	  Trial	  Court	  	  
	  
Angela	  Smoak	  
County	  &	  District	  Attorney	  of	  Marion	  County	  
102	  West	  Austin,	  Room	  201	  
Jefferson,	  TX	  75657	  
Trial	  Counsel	  for	  the	  State	  of	  Texas,	  Appellee	  
	  
                                                                ii	  
              IDENTITY	  OF	  JUDGE,	  PARTIES,	  AND	  COUNSEL	  (CONT’D)	  
	  
	  
Hough-­‐Lewis	  (“Lew”)	  Dunn	  
Attorney	  at	  Law	  
P.O.	  Box	  2226	  
Longview,	  TX75606	  
Counsel	  for	  Appellant	  on	  Appeal	  
	  
Ricky	  Shelton	  
Assistant	  County	  Attorney	  	  
102	  West	  Austin,	  Room	  201	  
Jefferson,	  TX	  75657	  
Counsel	  for	  State	  on	  Appeal	  
	  
Stacey	  M.	  Soule	  
State	  Prosecuting	  Attorney	  
P.O.	  Box	  13046	  
Austin,	  TX	  78711-­‐3046	  
	  
	  
	  
	  
	  
                                                    	  
                                                    	  
                                                    	  
                                                    	  
                                                    	  
                                                    	  
	  
	  
	  
                                                    	  
                                                    	  
                                                    	  
                                                  iii	  
                                                TABLE	  OF	  CONTENTS	  
                                                               	  
                                                                                           	  	  	  	  	  	  	  PAGE	  
                                                                                           	  
IDENTITY	  OF	  PARTIES	  AND	  COUNSEL	  …………………………………………	                                                        ii	  
	  
TABLE	  OF	  CONTENTS	  ………………………………………………………………..	                                                                  iv	  
                                                        	  
INDEX	  OF	  AUTHORITIES	  …………………………………………………………….	                                                                 vi	  
	  
STATEMENT	  OF	  THE	  CASE	  …………………………………………………………	                                                               viii	  
	  
STATEMENT	  REGARDING	  ORAL	  ARGUMENT	  ……………………………….	                                                            viii	  
	  
SOLE	  ISSUE	  PRESENTED	  ……………………………………………………………..	                                                                ix	  
	  
STATEMENT	  OF	  FACTS	  …..…………………………………………………………….	   1	  
	  
	       Guilty	  Plea	  ………………………………………………...........................	                                               1	  
	  
	       State’s	  Petition	  to	  Revoke	  Probated	  Judgment	  ………………..	                                       2	  
	  
	       Hearing	  on	  Application	  for	  Writ	  of	  Habeas	  Corpus	  and	  ……	                            2	  
	       Motion	  to	  Quash	  
	  
	       Appeal	  …………………………………………………………………………….	                                                                      3	  
	  
SUMMARY	  OF	  THE	  ARGUMENT	  	  ………………………………………………….	                                                           4	  
	  
ARGUMENT	  ………………………………………………………………………………	                                                                             5	  
	  
	  
	  
	  
	  
                                                    iv	  
	  
                                                                                                               PAGE	  
	  
SOLE	  ISSUE,	  RESTATED:	  ………………………………………………………….	   	                                                  5	        	  
	  
DID	  THE	  COURT	  OF	  APPEALS	  ERR	  IN	  FINDING	  THAT	  THE	  	  
PRIOR	  CONVICTION	  FOR	  OPERATING	  A	  WATERCRAFT	  	  
WHILE	  INTOXICATED	  WAS	  A	  FINAL	  CONVICTION?	  
	  
	       Part	  I.	  The	  Texas	  Parks	  &	  Wildlife	  Code	  is	  Different…………	                 5	  
	  
         Part	  II.	  Analysis	  of	  the	  Differences	  Between	  ………………………	                         8	  
                      Texas	  Parks	  &	  Wildlife	  and	  Texas	  Penal	  Code	  
	  
         Part	  III.	  The	  Court	  of	  Appeals	  Did	  Not	  Grasp	  the	  Distinction	          10	  

         Part	  IV.	  	  Application	  of	  Law	  of	  the	  Case	  or	  Stare	  Decisis	   	     11	  

         Part	  V.	  	  Conclusion	  ……………………………………………………………	                                             13	  

PRAYER	  FOR	  RELIEF	  …………………………………………………………………..	                                                       14	  
	  
CERTIFICATE	  OF	  SERVICE	  ……………………………………………………………..	                                                    15	  
	  
CERTIFICATE	  OF	  COMPLIANCE	  …………………………………………………….	                                                     16	  
	  
APPENDICES	  
	    APPENDIX	  A:	  Information	  and	  Judgment	  in	  Cause	  No.	  6513	  
      	  
      APPENDIX	  B:	  TEX.	  PARKS	  &	  WILD.	  CODE	  §31.097	  
      	  
      APPENDIX	  C:	  TEX.	  PARKS	  &	  WILD.	  CODE	  §31.097	  
      	       as	  amended,	  effective	  9-­‐1-­‐91	  
      	  
      APPENDIX	  D:	  TEX.	  PARKS	  &	  WILD.	  CODE	  §31.097	  
      	       Repealing	  Legislation,	  1993	  	  	  
                                                   	  
                                                  v	  
                                              INDEX	  OF	  AUTHORITIES	  
	  
CASES	  	         	          	       	       	        	          	     	        	         	                 PAGE	  
	  
Ex	  parte	  Langley,	  833	  S.W.2d	  141	  (Tex.	  Crim.	  App.	  1992)	  ………….	                          10	  
	  
Ex	  parte	  Murchison,	  560	  S.W.2d	  654	  (Tex.	  Crim.	  App.	  1978)	  ……..	                         6,	  9	  
	  
Ex	  parte	  Russell	  Boyd	  Rae,	  No.	  74,840	  	  …………………………………	  	  	  	  	  	  	  	  	  11,	  12,	  13	  	  
          (Tex.	  Crim.	  App.	  2003)	   	  
	  
Ex	  parte	  Russell	  Boyd	  Rae,	  2017	  Tex.	  App.	  LEXIS	  5325	  ………………	                            3,	  10	  
          (Tex.	  App.	  –	  Texarkana,	  June	  13,	  2017)	  	  
	  
Ex	  parte	  Serrato,	  3	  S.W.3d	  41	  (Tex.	  Crim.	  App.	  1999)	  ………………..	                          7	  
	  
Nixon	  v.	  State,	  153	  S.W.3d	  550	  …………………………………………………	                                                 10	  
          (Tex.	  App.	  –	  Amarillo	  2004,	  pet.	  ref’d)	  
	  
Rizo	  v.	  State,	  963	  S.W.2d	  137	  (Tex.	  App.	  –	  Eastland	  1997,	  no	  pet.)	               11	  
	  
State	  v.	  Swearingen,	  478	  S.W.3d	  718	  (Tex.	  Crim.	  App.	  2015)	  ……..	                        13	  

Swearingen	  v.	  State,	  424	  S.W.3d	  32	  (Tex.	  Crim.	  App.	  2014)	  ………..	                            13	  

STATUTES	  AND	  RULES	  
	  
ACTS	  OF	  TEXAS	  LEGISLATURE	  
	  
	       Chapter	  900,	  	  §1.18(b),	  1993	  …………………………………………..	                                                  9,	  11	  
	  
TEX.	  CODE	  CRIM.	  PROC.	  
	  
	       11.072	  ……………………………………………………….......................	                                                          2	            	  
	  
	  
                                                      vi	  
	       	        	         	   	   	    	     	   	   	   	                       PAGE	  
	  
TEX.	  PENAL	  CODE	  	  
	  
	       §49.06	  ……………………………………………………………………………..	                                         9	  
	  
	       §49.09(a)	  ………………………………………………………………………..	                                        6	  	  	  
	  
         §49.09(b)(2)	  	  ………………………………………………………………….	  	  	  	  	  	  	  	  4,	  7,	  10	  
         	  
         §49.09(c)(3)(C)	  	  ……………………………………………………………………	   4,	  8	  
         	  
         §49.09(d)	  ………………………………………………………………………..	                                        10	  	  	  
         	  
TEX.	  PARKS	  &	  WILD.	  CODE	  
	  
	       §31.097	  …………………………………………………………………………..	  	  	  	  	  	  5,	  8,	  9	  
	  
	       §31.097(b)	  ………………………………………………………………………	                                         4,	  5	  
	  
	       §31.097(c)	  ……………………………………………………………………….	                                        5	  
	  
VERNON’S	  ANNOTATED	  CIVIL	  STATUTES	  
	  
	       Art.	  6701l-­‐1	  …………………………………………………………………….	                                  7,	  10	  	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
                                             vii	  
                                 STATEMENT	  OF	  THE	  CASE	  
                                                    	  
          Appellant	  pleaded	  guilty	  to	  DWI,	  third	  offense	  and	  was	  sentenced	  to	  

ten	   (10)	   years,	   probated	   for	   ten	   years.	   The	   State	   moved	   to	   revoke,	   and	  

Appellant	   filed	   an	   Application	   for	   Writ	   of	   Habeas	   Corpus,	   which,	   after	  

hearing,	   was	   denied.	   That	   Application	   contested	   the	   use	   of	   a	   prior	  

conviction	   to	   enhance	   the	   DWI	   to	   a	   felony.	   Appeal	   was	   made	   to	   the	   Sixth	  

Court	   of	   Appeals	   in	   Texarkana,	   which	   affirmed	   the	   trial	   court	   in	   a	  

Memorandum	   Opinion	   on	   or	   about	   June	   13,	   2017.	   A	   Petition	   for	  

Discretionary	   Review	   was	   then	   filed	   on	   	   July	   12,	   2017.	   This	   Court	   granted	  

discretionary	  review	  on	  September	  13,	  2017.	  

	  
                                              	  
                          STATEMENT	  REGARDING	  ORAL	  ARGUMENT	  
	  
	        This	  Court	  has	  stated	  that	  the	  case	  will	  be	  submitted	  on	  briefs	  without	  

oral	  argument.	  

	  

	  

	  

                                                            viii	  
                                                              	  
                                                              	  
                                  SOLE	  ISSUE	  PRESENTED	  

DID	  THE	  COURT	  OF	  APPEALS	  ERR	  IN	  FINDING	  THAT	  THE	  PRIOR	  CONVICTION	  

FOR	   OPERATING	   A	   WATERCRAFT	   WHILE	   INTOXICATED	   WAS	   A	   FINAL	  

CONVICTION?	  

                                                   	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
                                                 ix	  
                                             NO.	  PD-­‐0734-­‐17	  
                                                               	  
                                                         IN	  THE	  
                                                               	  
                          COURT	  OF	  CRIMINAL	  APPEALS	  
                                                           	  
                                                    OF	  TEXAS	  
                                                  AUSTIN,	  TEXAS	  
	  
                          EX	  PARTE	  RUSSELL	  BOYD	  RAE,	  
                                                   APPELLANT	  
                                                        	  
                                                       V.	  
                                                        	  
                                            THE	  STATE	  OF	  TEXAS,	  
                                                    APPELLEE	  
	  
                                      BRIEF	  FOR	  APPELLANT	  
_____________________________________________________________	  
	  
TO	  THE	  HONORABLE	  JUDGES	  OF	  THE	  COURT	  OF	  CRIMINAL	  APPEALS:	  
	  
	      COMES	  NOW	  RUSSELL	  BOYD	  RAE,	  and	  files	  this,	  his	  Brief	  in	  support	  of	  

review	  of	  his	  conviction	  in	  the	  trial	  court	  for	  felony	  DWI	  and	  subsequent	  

affirmance	  by	  the	  Sixth	  Court	  of	  Appeals,	  and	  would	  show:	  

                                   STATEMENT	  OF	  FACTS	  

Guilty	  Plea	  

	        Appellant	   was	   indicted	   for	   felony	   DWI,	   with	   two	   prior	   intoxication	  

offenses	   alleged	   (CR	   6).	   At	   his	   guilty	   plea	   (August	   3,	   2016)	   Appellant	   was	  


	                                                                                                                         1	  
admonished	  by	  the	  trial	  court	  (1	  RR	  4-­‐7),	  then	  entered	  his	  guilty	  plea	  (1	  RR	  

7)	   to	   the	   charge	   of	   DWI,	   pleading	   guilty	   or	   “true”	   to	   the	   enhancement	  

paragraphs	   (1	   RR	   8).	   The	   trial	   court	   accepted	   the	   pleas	   as	   voluntarily	   made,	  

and	   asked	   the	   State	   for	   its	   evidence,	   consisting	   of	   a	   signed	   stipulation	   of	  

evidence	   (1	   RR	   9).	   The	   State	   recommended	   ten	   years	   probated	   for	   ten	  

years,	  fine	  of	  $3,500,	  and	  other	  conditions	  of	  probation,	  including	  10	  days	  

in	   county	   jail	   (1	   RR	   9).	   Appellant	   agreed	   (1	   RR	   9).	   Trial	   court	   followed	   the	  

agreement	  of	  the	  parties	  and	  entered	  judgment	  accordingly	  (1	  RR	  10;	  CR	  8).	  

State’s	  Petition	  to	  Revoke	  Probated	  Judgment	  

	         On	  or	  about	  November	  10,	  2016,	  there	  was	  filed	  the	  “State’s	  Petition	  

to	   Revoke	   Probated	   Judgment”	   (CR	   11).	   Capias	   issued;	   Appellant	   was	  

arrested	   and	   jailed.	   Thereafter,	   on	   his	   behalf	   a	   “Defendant’s	   Motion	   to	  

Quash	  Application	  for	  Revocation	  of	  Probation”	  was	  filed	  on	  December	  27,	  

2016,	  with	  several	  exhibits	  attached	  (CR	  13).	  	  

Hearing	  on	  Application	  for	  Writ	  of	  Habeas	  Corpus	  and	  Motion	  to	  Quash	  
	  
	    On	   	   December	   27,	   2017,	   Appellant	   filed	   his	   Application	   for	   Writ	   of	  

Habeas	   Corpus,	   pursuant	   to	   Art.	   11.072,	   TEX.	   CODE	   CRIM.	   PROC.	   (CR	   30).	  	  

The	  State	  filed	  the	  “State’s	  Response	  to	  Applicant’s	  Application	  for	  Writ	  of	  

Habeas	  Corpus	  and	  Motion	  to	  Quash”	  (CR	  50).	  


	                                                                                                                                  2	  
	             At	   the	   hearing	   on	   February	   23,	   2017,	   Counsel	   for	   Appellant	   offered	  

arguments	   and	   authorities	   on	   why	   the	   second	   conviction	   used	   for	  

enhancement	   (boating	   while	   intoxicated,	   Cause	   No.	   6513	   from	   Marion	  

County	   in	   1993)	   was	   not	   a	   proper	   case	   to	   use	   for	   enhancement,	   requesting	  

the	   trial	   court	   to	   declare	   the	   judgment	   in	   the	   case	   at	   bar	   void	   because	   of	  

that	   infirmity	   (2	   RR	   3,	   5).	   State’s	   counsel	   countered	   by	   arguing	   that	   there	   is	  

a	   distinction	   to	   be	   made	   between	   using	   a	   prior	   DWI	   for	   purposes	   of	  

jurisdictional	   enhancement	   as	   opposed	   to	   using	   it	   for	   purposes	   of	  

punishment	  (2	  RR	  6),	  urging	  the	  trial	  court	  to	  review	  her	  arguments	  in	  her	  	  

“Response”	   (CR	   50).	   During	   the	   hearing	   both	   parties	   agreed	   that	   the	  

exhibits	  to	  their	  respective	  pleadings	  be	  admitted	  into	  evidence	  as	  exhibits,	  

and	  the	  trial	  court	  approved	  (2	  RR	  6,7).	                	  

	             Thereafter,	  the	  trial	  court	  entered	  its	  “Order	  Denying	  Application	  for	  

Writ	   of	   Habeas	   Corpus	   with	   Findings	   of	   Fact	   and	   Conclusions	   of	   Law”	   (CR	  

74).	  	  

Appeal	  

	             The	   Court	   of	   Appeals	   upheld	   the	   denial	   of	   habeas	   relief	   in	   Ex	   parte	  

Russell	  Boyd	  Rae,	  2017	  Tex.	  App.	  LEXIS	  5325	  (Tex.	  App.	  –	  Texarkana,	  June	  

13,	  2017).	  


	                                                                                                                                 3	  
                                     SUMMARY	  OF	  THE	  ARGUMENT	  

	        The	  Court	  of	  Appeals	  failed	  to	  grasp	  the	  distinction	  between,	  on	  the	  

one	   hand,	   the	   old	   law	   that	   pertained	   to	   “boating	   while	   intoxicated”	   as	  

enacted	  in	  1989	  in	  TEXAS	  PARKS	  &	  WILDLIFE	  CODE	  §31.097(b),	  	  and,	  on	  the	  

other	   hand,	   later	   law	   under	   the	   Texas	   Penal	   Code	   describing	   intoxication-­‐

related	  offenses	  and	  use	  of	  prior	  convictions.	  The	  law	  governing	  the	  use	  of	  

prior	  conviction	  for	  “boating	  while	  intoxicated”	  on	  June	  22,	  1992	  –	  the	  date	  

of	   Appellant’s	   prior	   offense	   -­‐-­‐	   provided	   that,	   if	   one	   successfully	   worked	  

community	   supervision	   and	   was	   not	   revoked,	   then	   that	   “conviction”	   was	  

never	   legally	   a	   “final	   conviction”	   for	   purposes	   of	   enhancement.	   TEX.	   PENAL	  

CODE	   §49.09(c)(3)(C)	   and	   the	   repealing	   legislation	   in	   1994	   stated	   that	   an	  

offense	   committed	   before	   its	   effective	   date,	   was	   covered	   by	   the	   law	   in	  

effect	   when	   the	   offense	   was	   committed,	   and	   that	   the	   former	   law	   was	  

continued	   in	   effect	   for	   that	   purpose.	   	  Therefore,	   the	   later	   law	   found	  in	  TEX.	  

PENAL	   CODE	   §49.09(b)(2),	   concerning	   what	   priors	   could	   be	   used	   to	  

enhance	   a	   DWI	   to	   a	   felony,	   did	   not	   apply	   to	   Appellant.	   The	   same	   issue	   in	  

2003	  was	  resolved	  in	  favor	  of	  Appellant	  by	  this	  Court;	  the	  law	  of	  the	  case	  or	  

stare	  decisis	  should	  yield	  the	  same	  outcome.	  

	  


	                                                                                                                               4	  
                                                      ARGUMENT	  

                                            SOLE	  ISSUE,	  RESTATED	  

              DID	  THE	  COURT	  OF	  APPEALS	  ERR	  IN	  FINDING	  THAT	  THE	  	  
              PRIOR	  CONVICTION	  FOR	  OPERATING	  A	  WATERCRAFT	  	  
              WHILE	  INTOXICATED	  WAS	  A	  FINAL	  CONVICTION?	  

          To	   elevate	   the	   DWI	   of	   June	   21,	   2015,	   to	   a	   third	   degree	   felony,	   the	  

State	   relied	   upon	   two	   prior	   intoxication	   offenses:	   a	   conviction	   for	   DWI	   on	  

January	   28,	   1987,	   in	   Cause	   No.	   87-­‐16	   from	   Cass	   County,	   and	   a	   conviction	  

for	   operating	   a	   boat	   while	   intoxicated	   on	   July	   6,	   1993,	   in	   Cause	   No.	   6513	  

from	  Marion	  County.	  (See,	  Indictment,	  CR	  6).	  That	  offense	  was	  committed	  

on	  June	  22,	  1992	  (See,	  Information,	  CR	  17).	  

          Part	  I.	  The	  Texas	  Parks	  &	  Wildlife	  Code	  is	  Different	  

          In	  1992	  the	  offense	  of	  “boating	  while	  intoxicated”	  was	  found	  in	  TEX.	  

PARKS	   &	   WILD.	   CODE,	   §31.097,	   in	   particular	   §31.097(b),	   TEX.	   PARKS	   &	  

WILD.	   CODE,	   which	   stated,	   in	   relevant	   part:	   “No	   person	   may	   operate	   a	  

moving	   vessel…while	   the	   person	   is	   intoxicated…”	   Punishment	   was	   also	  

found	  in	  the	  same	  code,	  in	  §31.097(c),	  TEX.	  PARKS	  &	  WILD.	  CODE,	  giving	  a	  

range	   of	   punishment	   to	   include	   a	   fine,	   jail,	   or	   a	   combination	   of	   both;	  

subsequent	   subsections	   allowed	   for	   more	   severe	   punishment	   for	   repeat	  

offenders.	  It	  was	  this	  law	  under	  which	  the	  State	  brought	  its	  complaint	  and	  


	                                                                                                                              5	  
information	   in	   1993	   and	   for	   which	   Appellant	   was	   convicted	   in	   Cause	   No.	  

6513	  in	  Marion	  County.	  	  

                  Exhibit	  A	  of	  Appellant’s	  Application	  in	  Habeas	  Corpus	  (CR	  36	  ff)	  offers	  

a	   copy	   of	   the	   “Information,”	   showing	   Applicant’s	   offense	   was	   alleged	   to	  

have	   occurred	   on	   June	   22,	   1992.	   The	   Judgment	   and	   Order	   Granting	  

Probation	   was	   entered	   on	   July	   6,	   1993.	   (Both	   the	   Information	   and	  

Judgment	  are	  attached	  to	  this	  Brief	  as	  “Appendix	  A.”)	  Though	  at	  one	  point	  

the	   State	   moved	   to	   revoke	   that	   probation,	   the	   motion	   was	   eventually	  

dismissed	   (CR	   41-­‐42).	   	   Thus,	   Appellant	   served	   out	   his	   probation	   without	  

ever	  being	  revoked.	  	  

                  Appellant	   contends	   that	   the	   prior	   boating	   while	   intoxicated	   case	  

could	   not	   be	   used	   to	   enhance	   his	   current	   offense	   to	   a	   third	   degree	   felony.1	  	  

See,	   Ex	   parte	   Murchison,	   560	   S.W.2d	   654,	   656	   (Tex.	   Crim.	   App.	   1978).	  

There,	  in	  an	  appeal	  of	  a	  conviction	  with	  assault	  with	  intent	  to	  commit	  rape,	  

enhanced	   by	   two	   prior	   felony	   convictions	   to	   yield	   a	   life	   sentence,	  the	   Court	  

of	   Criminal	   Appeals	   held	   that,	   absent	   an	   order	   revoking	   probation,	   a	  

conviction	  is	  not	  “final”	  and	  may	  not	  be	  used	  for	  enhancement	  purposes;	  to	  

do	   otherwise	   was	   a	   violation	   of	   due	   process	   of	   law.	   Similarly,	   because	   of	   its	  
	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  
1 	  In	   that	   event,	   the	   highest	   level	   of	   offense	   in	   this	   matter	   would	   be	   a	   Class	   A	  

misdemeanor.	   Appellant	   does	   not	   contest	   the	   use	   of	   the	   other	   misdemeanor	   conviction	  
in	  Cause	  No.	  87-­‐16	  from	  Cass	  County.	  See,	  TEX.	  PENAL	  CODE,	  §49.09(a).	  	  

	                                                                                                                                                                                                                         6	  
own	  particular	  statute,	  the	  operation	  of	  a	  moving	  vessel	  while	  intoxicated	  

or	   “boating	   while	   intoxicated”	   –	   when	   probated	   and	   not	   revoked	   –	   does	  

NOT	  operate	  as	  an	  enhancing	  offense.	  

          Because	  the	  1992	  case	  arose	  under	  a	  different	  statute,	  it	  differs	  from	  

other	  intoxication	  offenses	  that	  involve	  a	  probated	  sentence	  linked	  to	  the	  

operation	  of	  a	  motor	  vehicle.	  In	  the	  event	  of	  the	  latter,	  the	  case	  of	  Ex	  parte	  

Serrato,	  3	  S.W.3d	  41,	  43	  (Tex.	  Crim.	  App.	  1999)	  held	  that	  “a	  probated	  DWI	  

which	  occurred	  after	  January	  1,	  1984,	  but	  prior	  to	  September	  1,	  1994,	  may	  

properly	  be	  used	  to	  enhance	  a	  sentence.”	  That	  was	  the	  case,	  because	  the	  

DWI	   statute	   then	   in	   effect,	   Article	   6701l-­‐1,	   V.A.C.S.,	   specifically	   stated:	   “For	  

purposes	  of	  this	  article,	  a	  conviction	  for	  an	  offense	  that	  occurs	  on	  or	  after	  

January	  1,	  1984,	  is	  a	  final	  conviction,	  whether	  or	  not	  the	  sentence	  for	  the	  

conviction	  is	  probated.”	  	  Ex	  parte	  Serrato,	  at	  43.	  

          It	   might	   seem	   at	   first	   glance	   as	   if	   the	   prior	   watercraft/boating	   DWI	  

would	   be	   available	   as	   an	   enhancement.	   TEX.	   PENAL	   CODE	   §49.09(b)(2)	  

states	   that	   a	   DWI	   may	   be	   enhanced	   by	   any	   combination	   of	   prior	  

intoxication	  convictions:	  driving,	  boating,	  or	  flying,	  and	  two	  of	  them	  will	  	  




	                                                                                                                          7	  
serve	   to	   enhance	   to	   a	   third	   degree	   felony.	   However,	   TEX.	   PENAL	   CODE	  

§49.09(c)(3),	   “Operating	   a	   watercraft	   while	   intoxicated,”	   defines	   the	  

offense,	  in	  relevant	  part:	  

          “Offense	  of	  operating	  a	  watercraft	  while	  intoxicated	  means:	  

          ….	  

          (C)	   an	   offense	   under	   Section	   31.097,	   Parks	   and	   Wildlife	   Code,	   as	  that	  

law	  existed	  before	  September	  1,	  1994.”	  

          (emphasis	  supplied)	  

          That	  latter	  statute,	  TEX.	  PARKS	  &	  WILD.	  CODE	  §31.097,	  was	  the	  law	  

in	  effect	  when	  Appellant	  was	  charged	  and	  received	  his	  probated	  sentence	  

on	   July	   6,	   1993,	   the	   offense	   occurring	   on	   June	   22,	   1992.	   Consequently,	  

Subsection	  	  (C)	  of	  TEX.	  PENAL	  CODE	  §49.09(c)(3)	  applies	  in	  the	  case	  at	  bar.	  	  

          Part	   II.	   Analysis	   of	   the	   Differences	   Between	   Texas	   Parks	   &	   Wildlife	  
          and	  Texas	  Penal	  Code	  
          	  
          That	  being	  the	  case,	  the	  next	  question	  is	  this:	  	  

          Did	   Section	   TEX.	   PARKS	   &	   WILD.	   CODE	   §31.097	   specify	   whether	   or	  

not	  a	  	  probated	  conviction	  under	  that	  statute	  was	  final?	  

          To	   answer	   that,	   one	   must	   review	   its	   legislative	   history.	   The	   entire	  

statute,	   TEX.	   PARKS	   &	   WILD.	   CODE	   §31.097,	   as	   enacted	   into	   law	   by	   the	   71st	  

Legislature	   (effective,	   July	   1,	   1989)	   	   is	   attached	   as	   “Appendix	   B.”	   The	   law	  

	                                                                                                                            8	  
was	   amended	   by	   the	   72nd	   Legislature,	   effective	   September	   1,	   1991,	   as	   seen	  

in	   attached	   “Appendix	   C.”	   Finally,	   the	   law	   was	   repealed	   by	   the	   73rd	  

Legislature,	   providing	   that	   “boating	   while	   intoxicated”	   offenses	   occurring	  

on	  or	  after	  September	  1,	  1994,	  were	  to	  be	  prosecuted	  under	  §49.06,	  TEX.	  

PENAL	   CODE,	   attached	   as	   “Appendix	   D.”	   	   So	   the	   answer	   to	   the	   question	  

above	   is	   this:	   Neither	   version	   of	   that	   statute,	   seen	   in	   Appendix	   B	   or	   C,	  

stated	  that	  a	  probated	  sentence	  under	  TEX.	  PARKS	  &	  WILD.	  CODE	  §31.097	  

was	  available	  for	  enhancement.	  In	  fact,	  Chapter	  900,	  	  §1.18(b)	  of	  the	  1993	  

repealing	  legislation	  stated	  as	  follows,	  in	  relevant	  part:	  

          …	  

          “(b)	  An	  offense	  committed	  before	  the	  effective	  date	  of	  this	  article	  is	  

covered	   by	   the	   law	   in	   effect	   when	   the	   offense	   was	   committed,	   and	   the	  

former	  law	  is	  continued	  in	  effect	  for	  that	  purpose.”	  	  

          (Appendix	  D).	  

          Therefore,	  the	  law	  in	  effect	  on	  June	  22,	  1992,	  applied	  to	  Appellant’s	  

“boating	  while	  intoxicated”	  offense,	  not	  some	  law	  enacted	  at	  a	  later	  date.	  

That	   means	   the	   pronouncement	   in	   Ex	   parte	   Murchison	   controls:	   only	   a	  

conviction	  in	  a	  revoked	  probation	  -­‐-­‐	  	  only	  that	  sort	  of	  	  “final”	  conviction	  –	  

can	   be	   used	   to	   enhance,	   not	   something	   less.	   	   	   Absent	   a	   specific	   statutory	  


	                                                                                                                            9	  
directive	   such	   as	   found	   in	   Art.	   6701l-­‐1,	   V.A.C.S.,	   or	   in	   TEX.	   PENAL	   CODE	  

§49.09(d),	  a	  probated	  sentence	  from	  1993	  for	  boating	  while	  intoxicated	  is	  

NOT	   a	   final	   conviction	   for	   purposes	   of	   enhancement,	   unless	   it	   is	   revoked	  

and	   a	   final	   conviction	   entered.	   A	   successfully	   served	   probation	   –	   which	  

happened	  in	  Cause	  No.	  6513	  –	  is	  not	  available	  for	  enhancement.	  See	  also,	  

Ex	   parte	   Langley,	   833	   S.W.2d	   141,	   143	   (Tex.	   Crim.	   App.	   1992).	   There	   the	  

defendant	   was	   convicted	   and	   given	   probation,	   then	   revoked	   and	  

sentenced,	   but	   then	   given	   shock	   probation,	   setting	   the	   case	   back	   to	   the	  

status	  of	  probation,	  which	  was	  unrevoked.	  It	  was	  error	  to	  use	  that	  case	  for	  

enhancement.	   	   See	   also,	   Nixon	   v.	   State,	   153	   S.W.3d	   550,	   551	   (Tex.	   App.	   –	  

Amarillo	  2004,	  pet.	  ref’d).	  

            Part	  III.	  The	  Court	  of	  Appeals	  Did	  Not	  Grasp	  the	  Distinction	  

	  	  	  	  	  	  	  	  	  	  	  	  The	   Court	   of	   Appeals	   failed	   to	   grasp	   the	   distinction	   just	   made.	  

Instead,	   it	   relied	   upon	   TEX.	   PENAL	   CODE	   §49.09(b)(2)	   which	   pertains	   to	  

enhancing	   the	   DWI	   to	   a	   felony	   of	   the	   third	   degree	   if	   it	   is	   shown	   that	   the	  

person	   has	   been	   convicted	   two	   times	   of	   any	   intoxication	   offense.	   See,	   Ex	  

parte	  Rae,	  2017	  Tex.	  App.	  LEXIS	  5325,	  *3	  and	  n.	  4,	  citing	  to	  TEX.	  REV.	  CIV.	  

STAT.	  art.	  6701l-­‐1.	  Furthermore,	  the	  Court	  of	  Appeals	  cited	  to	  




	                                                                                                                                                   10	  
Rizo	  v.	  State,	  963	  S.W.2d	  137,	  139	  (Tex.	  App.	  –	  Eastland	  1997,	  no	  pet.)	  to	  

support	  its	  reasoning	  (id.).	  	  

	        However,	   Rizo	   is	   inapposite	   since	   it	   involved	   a	   conviction	   under	   an	  

older	   driving	   while	   intoxicated	   statute,	   not	   a	   conviction	   for	   the	   operation	  

of	  a	  watercraft	  while	  intoxicated	  under	  the	  TEX.	  PARKS	  &	  WILD.	  CODE.	  The	  

Court	   of	   Appeals	   ignored	   the	   distinction	   about	   how	   the	   law	   concerning	   a	  

conviction	   under	   the	   TEXAS	   PARKS	   &	   WILD.	   CODE	   applied	   to	   the	   prior	  

Marion	   County	   case.	   The	   point	   is	   that,	   as	   such,	   that	   conviction	   was	   never	  

final.	  It	  was	  an	  offense	  	  “covered	  by	  the	  law	  in	  effect	  when	  the	  offense	  was	  

committed,	   and	   the	   former	   law	   is	   continued	   in	   effect	   for	   that	   purpose.”	  

(See,	  Chapter	  900,	  §1.18(b),	  Appendix	  D,	  post).	  	  

	        Part	  IV.	  	  Application	  of	  Law	  of	  the	  Case	  or	  Stare	  Decisis	  

          This	   Court	   so	   held	   in	   2003	   in	   Cause	   No.	   74,840,	   Ex	   parte	   Russell	   Boyd	  

Rae	   (per	   curiam	   decision,	   December	   3,	   2003).	   In	   that	   case	   precisely	   the	  

same	   issue	   arose	   over	   using	   the	   same	   Marion	   County	   operation	   of	  

watercraft	   case,	   Cause	   No.	   6513,	   to	   enhance	   a	   DWI	   in	   Gregg	   County	   to	   a	  

felony	   in	   Cause	   No.	   28,841-­‐B.	   Part	   of	   the	   reasoning	   behind	   this	   Court’s	  

granting	   the	   writ	   was	   ineffectiveness	   of	   counsel	   “for	   failing	   to	   investigate	  

one	  of	  the	  prior	  convictions	  used	  to	  elevate	  this	  offense	  to	  a	  felony.”	  The	  


	                                                                                                                               11	  
trial	  court	  found	  that	  the	  prior	  offense	  (i.e.,	  Cause	  No.	  6513)	  was	  not	  a	  final	  

conviction	   available	   for	   enhancement	   purposes	   and	   that	   there	   was	  

ineffectiveness	  of	  counsel	  in	  failing	  to	  investigate	  that	  prior	  conviction;	  the	  

trial	   court	   recommended	   granting	   relief.	   This	   Court	   agreed	   with	   that	  

recommendation	  and	  granted	  habeas	  corpus	  relief.	  	  

          Although	   no	   ineffectiveness	   of	   counsel	   issue	   was	   raised	   in	   the	  

current	   habeas	   application,	   the	   underlying	   determining	   consideration	   in	  

Cause	   No.	   74,840,	   Ex	   parte	   Russell	   Boyd	   Rae	   was	   the	   use	   of	   a	   prior	  

conviction	  that	  was	  not	  final	  to	  enhance	  a	  misdemeanor	  DWI	  offense	  to	  a	  

felony;	  this	  Court	  agreed	  with	  the	  trial	  court	  in	  2003	  that	  the	  “boating	  while	  

intoxicated”	   conviction	   was	   not	   a	   final	   conviction;	   otherwise,	   there	   would	  

have	   been	   no	   predicate	   for	   finding	   ineffectiveness.	   It	   was	   the	   same	   prior	  

case	  that	  was	  used	  here:	  Cause	  No.	  6513	  from	  Marion	  County.	  	  

          The	  principle	  of	  the	  “law	  of	  the	  case”	  or	  stare	  decisis	  applies	  to	  the	  

instant	  case.	  This	  Court	  has	  written	  that	  “	  ‘an	  appellate	  court’s	  resolution	  of	  

questions	   of	   law	   in	   a	   previous	   appeal	   are	   binding	   in	   subsequent	   appeals	  

concerning	  the	  same	  issue.’	  Therefore,	  ’when	  the	  facts	  and	  legal	  issues	  are	  

virtually	   identical,	   they	   should	   be	   controlled	   by	   an	   appellate	   court’s	  

previous	   resolution.’	   	   Such	   a	   rule	   promotes	   ‘judicial	   consistency	   and	  


	                                                                                                                      12	  
efficiency.’	   “	   State	   v.	   Swearingen,	   478	   S.W.3d	   718,	   720	   (Tex.	   Crim.	   App.	  

2015)	   (citing	   to	   Swearingen	   v.	   State,	   424	   S.W.3d	   32,	   36	   (Tex.	   Crim.	   App.	  

2014).	  	  

           What	   is	   that	   same	   issue?	   It	   is	   this:	   can	   the	   prior	   “conviction”	   of	  

Appellant	  under	  the	  Texas	  Parks	  &	  Wildlife	  Code	  in	  Cause	  No.	  6513	  be	  used	  

to	   enhance	   a	   subsequent	   DWI	   to	   a	   felony?	   The	   answer	   in	   2003	   was	   “no”	  

and	  should	  still	  be	  “no”	  under	  the	  law	  of	  the	  case	  or	  stare	  decisis.	  It	  is	  the	  

same	  defendant	  and	  the	  same	  prior	  and	  now	  an	  attempt	   –	  again	  –	  to	  use	  it	  

to	  enhance.	  	  

           Part	  V.	  	  Conclusion	  

           Appellant	  would	  urge	  this	  Court	  in	  the	  case	  at	  bar	  to	  follow	  its	  own	  

precedent,	  and	  apply	  the	  same	  reasoning	  it	  applied	  in	  reviewing	  that	  prior	  

habeas	   application	   in	   Cause	   No.	   74,840,	   Ex	   parte	   Russell	   Boyd	   Rae	   from	  

2003.	  Appellant	  contends	  that,	  in	  light	  of	  the	  foregoing,	  it	  is	  clear	  that	  the	  

Court	   of	   Appeals	   erred	   in	   failing	   to	   find	   that	   the	   prior	   conviction	   in	   Cause	  

No.	   6513	   was	   not	   a	   final	   conviction	   and	   could	   not	   be	   used	   for	  

enhancement.	  	  	  

           Appellant	   urges	   reversal	   of	   the	   Judgment	   of	   the	   Court	   of	   Appeal,	  

finding	  that	  the	  prior	  conviction	  for	  boating	  while	  intoxicated	  in	  Cause	  No.	  


	                                                                                                                             13	  
6513	  from	  Marion	  County	  was	  never	  a	  final	  conviction	  for	  the	  purposes	  of	  

enhancement,	   and	   remanding	   to	   the	   lower	   courts	   for	   appropriate	   relief,	  

including	   a	   re-­‐sentencing	   as	   a	   Class	   A	   misdemeanor,	   or,	   alternatively,	   a	  

reformation	   of	   the	   sentence	   to	   show	   a	   conviction	   for	   a	   Class	   A	  

Misdemeanor,	  and	  remand	  for	  a	  new	  hearing	  on	  punishment.	  	  	  

                                              PRAYER	  FOR	  RELIEF	  

	       WHEREFORE,	   PREMISES	   CONSIDERED,	   Appellant	   respectfully	   prays	  

that	   this	   Court,	   in	   consideration	   of	   the	   foregoing	   arguments	   and	  

authorities,	   issue	   an	   opinion	   reversing	   the	   Court	   of	   Appeals’	   Judgment,	  

remanding	   this	   cause	   to	   the	   trial	   court,	   vacating	   and	   setting	   aside	   the	  

conviction	  as	  a	  felony,	  and,	  instead,	  reflecting	  a	  judgment	  of	  conviction	  as	  

a	  Class	  A	  misdemeanor,	  and	  remand	  for	  a	  hearing	  on	  sentencing.	  	  

                                                   Respectfully	  submitted,	  

	       	        	        	        	          Hough-­‐Lewis	  Dunn	  
	       	        	        	        	          Hough-­‐Lewis	  (“Lew”)	  Dunn	  
                                                   P.O.	  Box	  2226	  
	       	        	        	        	          Longview,	  TX	  75606	  
	       	        	        	        	          Tel.	  903-­‐757-­‐6711	  
	       	        	        	        	          Fax	  903-­‐757-­‐6712	  
	       	        	        	        	          Email:	  dunn@texramp.net	  
	       	        	        	        	          Texas	  State	  Bar	  No.	  06244600	  
	       	        	        	        	          Attorney	  for	  Appellant	  
	  
	  
	  

	                                                                                                                 14	  
                                            CERTIFICATE	  OF	  SERVICE	  
	  
	        I	   hereby	   certify,	   by	   affixing	   my	   signature	   above,	   that	   a	   true	   and	  

correct	  copy	  of	  the	  foregoing	  Brief	  for	  Appellant,	  was	  sent	  to	  the	  following	  

person	   by	   certified	   mail,	   return	   receipt	   requested,	   on	   the	   	   6th	   day	   of	  	  

October,	   2017,	   to	   Ms.	   Stacy	   M.	   Soule,	   State	   Prosecuting	   Attorney,	   at	   P.O.	  

Box	  13046,	  Austin,	  TX	  78711-­‐3046	  and	  also	  sent	  by	  electronic	  means,	  and	  

also	   a	   true	   and	   correct	   copy	   was	   sent	   by	   first	   class	   mail	   to	   Ms.	   Angela	  

Smoak,	   Marion	   County	   &	   District	   Attorney,	   102	   W.	   Austin	   Street,	   Jefferson,	  

TX	  75657	  and	  also	  sent	  by	  electronic	  means	  on	  the	  same	  date.	  	  

	        	         	         	         	         	         Hough-­‐Lewis	  Dunn	  
	        	         	         	         	         	         Hough-­‐Lewis	  Dunn	  
	  
	  
	  
	  
	  




	                                                                                                                            15	  
                                              CERTIFICATE	  OF	  COMPLIANCE	  
	  
	  
                      I	   certify	   that	   the	   foregoing	   document	   complies	   with	   Rule	   9,	   TEX.	  

       R.	  APP.	  PROC.,	  regarding	  length	  of	  documents,	  in	  that,	  exclusive	  of	  caption,	  

       identity	  of	  parties	  and	  counsel,	  statement	  regarding	  oral	  argument,	  table	  of	  

       contents,	   index	  of	   authorities,	  statement	   of	   the	   case,	   issues	   presented,	  

       statement	   of	   jurisdiction,	   statement	   of	   procedural	   history,	   signature,	  

       proof	  of	  service,	  certification,	  certificate	  of	  compliance,	   and	   appendix,	   it	  

       consists	  of	  2,703	  words.	  

                                                                      Hough-­‐Lewis	  Dunn	  
                                                                      Hough-­‐Lewis	  Dunn	  
	  




               	  




	                                                                                                                             16